Case 2:04-cr-80857-SFC-DAS ECF No. 486, PageID.3189 Filed 08/25/20 Page 1 of 12




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION


 United States of America,

        Plaintiff,

 v.                                           Case No. 04-80857

 Contrell Smith,                              Sean F. Cox
                                              United States District Court Judge
       Defendant.
 ______________________________/

      OPINION AND ORDER DENYING MOTION FOR COMPASSIONATE RELEASE
                              (ECF No. 457)

        Defendant Contrell Smith has served fourteen years of his twenty-seven-year sentence for

 leading a crack and powder cocaine trafficking organization. Acting through counsel, he has filed

 a motion for compassionate release, arguing that the ongoing novel coronavirus pandemic

 (“COVID-19”), coupled with his health issues, presents “extraordinary and compelling reasons”

 for a sentence reduction. The Government opposes Smith’s motion.

        For the reasons below, the Court will deny Smith’s motion for compassionate release.

                                        BACKGROUND

        In 2006, a jury convicted Defendant Contrell Smith on nine counts: (1) engaging in a

 continuing criminal enterprise, in violation of 21 U.S.C. § 848 (“Count 2”); 1 (2) possession with


 1
   The jury also convicted Smith of conspiracy to distribute and possess with intent to distribute
 cocaine or a cocaine base. (“Count 1”) (ECF No. 172, PageID 611). The jury found that 5
 kilograms or more of cocaine and 50 grams or more of crack cocaine were involved in this offense.
 (ECF No. 172, PageID 612). However, because conspiracy to distribute a controlled substance is
 a lesser-included offense of Smith’s continuing criminal enterprise conviction, Smith’s conviction
 on Count 1 was vacated after the verdict. See, generally, Rutledge v. United States, 517 U.S. 292
 (1996).
                                                  1
Case 2:04-cr-80857-SFC-DAS ECF No. 486, PageID.3190 Filed 08/25/20 Page 2 of 12




 intent to distribute a controlled substance (176.2 grams of cocaine base), in violation of 21 U.S.C.

 § 841(a)(1) (“Count 4”); (3) possession with intent to distribute a controlled substance (13.1 grams

 of cocaine), in violation of 21 U.S.C. 841(a)(1) (“Count 5”); (4) possession with intent to distribute

 a controlled substance (59.8 grams of a cocaine base), in violation of 21 U.S.C. 841(a)(1) (“Count

 6”); (5) possession with intent to distribute a controlled substance (99.9 grams of cocaine), in

 violation of 21 U.S.C. 841(a)(1) (“Count 7”); and (6) four counts of unlawful use of a

 communication facility, in violation of 21 U.S.C. 843(b) (“Counts 27, 30, 31, and 32”). (ECF No.

 191). For both Counts 4 and 6, the jury found that Smith possessed 50 grams or more of crack

 cocaine. (ECF No. 172, PageID 613-614). Under the penalties for crack cocaine offenses in effect

 at the time of sentencing, Smith faced a mandatory-minimum sentence of 10 years’ imprisonment

 for his crack cocaine possession-with-intent convictions.

        At sentencing, Smith’s Guidelines Range called for life imprisonment, but the Honorable

 Lawrence P. Zatkoff varied downward in imposing his sentence. On Counts 2, 4, and 6, Judge

 Zatkoff sentenced Smith to 360 months’ imprisonment. On Counts 5 and 7, Smith was sentenced

 to 240 months’ imprisonment. And on Counts 27, 30, 31, and 32, Smith was sentenced to 48

 months’ imprisonment. All sentences ran concurrent to each other. (ECF No. 191, PageID 736).

 Smith began serving his sentence on July 31, 2006. (ECF No. 204, PageID 913).

        Smith appealed his convictions. (ECF No. 192). On August 9, 2007, the United States

 Court of Appeals for the Sixth Circuit affirmed Smith’s convictions. (ECF No. 254). On December

 20, 2007, the United States Supreme Court denied Smith’s petition for a writ of certiorari. (ECF

 No. 285).




                                                   2
Case 2:04-cr-80857-SFC-DAS ECF No. 486, PageID.3191 Filed 08/25/20 Page 3 of 12




        After Smith’s conviction became final, he filed a motion to vacate his sentence under 28

 U.S.C. § 2255. (ECF Nos. 343 and 351). Judge Zatkoff referred that motion to Magistrate Judge

 Donald Scheer, who issued a Report and Recommendation, advising that the motion be denied.

 (ECF No. 373). Judge Zatkoff adopted this Report and Recommendation, over Smith’s objection,

 and denied the § 2255 motion. (ECF No. 376). Smith attempted to appeal this ruling, but both

 Judge Zatkoff and the Sixth Circuit declined to grant a certificate of appealability. (ECF Nos. 382

 and 385).

        In 2015, this case was reassigned to the undersigned. On January 2, 2018, the Government

 stipulated that Smith was eligible for a sentence reduction to 324 months because of post-sentence

 amendments to the Sentencing Guidelines. (ECF No. 431). On June 1, 2018, the Court reduced

 Smith’s sentence on Counts 2, 4, and 6 from 360 months’ imprisonment to 324 months’

 imprisonment. (ECF No. 434). His sentence on the remaining counts remained as originally

 imposed.

        On March 2, 2019, Smith filed a motion to further reduce his sentence based on the First

 Step Act. (ECF No. 435). The Government opposed this motion. (ECF No. 443). On April 29,

 2020, the Court held a telephonic hearing on this motion and took it under advisement.

        While Smith’s First Step motion was under advisement, Smith filed his now-pending

 motion for compassionate release under 18 U.S.C. § 3582(c)(1)(A)(i). (ECF No. 457). Smith

 argues that he should be released because the 18 U.S.C. § 3553 factors support a sentence of time

 served and his health conditions—specifically, hypertension and sickle cell trait—present

 “extraordinary and compelling reasons” for a sentence reduction because they could cause him to

 have severe, life-threatening symptoms if he contracts COVID-19.


                                                 3
Case 2:04-cr-80857-SFC-DAS ECF No. 486, PageID.3192 Filed 08/25/20 Page 4 of 12




        On June 5, 2020, the Government filed a response opposing Smith’s compassionate-release

 motion. (ECF No. 462). The Government argues that Smith’s health conditions do not qualify as

 “extraordinary and compelling reasons,” and that the § 3553 factors do not support release.

        On June 24, 2020, Smith filed a reply wherein he provides medical records that indicate

 that his “sickle cell trait disorder is consistent with thalassemia, a hemoglobin disorder in which

 not enough red blood cells are produced.” (ECF No. 469, PageID 2988). Both Smith and the

 Government have also filed multiple supplemental briefs on this motion. (ECF Nos. 469, 473, 478,

 479, and 485). In one of these supplements, Smith identified obesity as another medical condition

 that increases his risk of severe COVID-19 symptoms. (ECF No. 473).

        On July 7, 2020, the Court issued its Opinion and Order on Smith’s First Step motion,

 concluding that the First Step Act did not allow Smith’s sentence for his continuing-criminal-

 enterprise conviction to be reduced. (ECF No. 475). However, the Court indicated that it would

 reduce Smith’s sentence on his crack cocaine possession-with-intent convictions. The Court

 deferred ordering proceedings consistent with the Opinion and Order until after Smith’s motion

 for compassionate release had been resolved. Thus, while Smith’s sentences on these possession-

 with-intent charges are in limbo, his 324-month sentence on his continuing-criminal-enterprise

 conviction stands. The Bureau of Prison’s website indicates that Smith is expected to be released

 on March 13, 2029.

                                            ANALYSIS

        Under 18 U.S.C. § 3582(c)(1)(A), the Court may reduce an imposed sentence if it

 determines that “extraordinary and compelling reasons warrant such a reduction.” In addition to

 this finding, the Court must also consider the sentencing factors described in 18 U.S.C. § 3553(a)


                                                 4
Case 2:04-cr-80857-SFC-DAS ECF No. 486, PageID.3193 Filed 08/25/20 Page 5 of 12




 and decide if a sentence reduction would be “consistent with applicable policy statements issued

 by the Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A).

         U.S. Sentencing Guidelines Manual § 1B1.13 (U.S. Sentencing Comm’n 2018) is the

 “applicable policy statement” with which the Court must comply when considering Smith’s

 request for compassionate release. 18 U.S.C. § 3582(c)(1)(A). Section 1B1.13 explains that a

 defendant must “not [be] a danger to the safety of any other person or to the community” under 18

 U.S.C. § 3142(g) and must fit within at least one of four categories of “extraordinary and

 compelling reasons.” Those categories are: “Medical Condition of the Defendant,” “Age of the

 Defendant,” “Family Circumstances,” and “Other Reasons.” The category of “Other Reasons”

 requires the BOP to determine that “there exists in the defendant’s case an extraordinary and

 compelling reason other than, or in combination with, the reasons” outlined in the other three

 categories. U.S. Sentencing Guidelines Manual § 1B1.13 cmt. n.1(D). The BOP has released

 Program Statement 5050.50 to guide its determination of extraordinary and compelling

 circumstances under this fourth category. Federal Bureau of Prisons, U.S. Department of Justice,

 Program Statement 5050.50: Compassionate Release/Reduction in Sentence: Procedures for

 Implementation of 18 U.S.C. §§ 3582 and 4205(g) (2019).

        “In all, a defendant seeking compassionate release must present extraordinary and

 compelling circumstances, must have § 3553(a)’s sentencing factors weigh in his favor, must not

 be a threat to others as determined by § 3142(g), and must fit within one of the four categories in

 § 1B.13 of the Sentencing Guidelines.” United States v. Shah, 2020 WL 1934930 at *1 (E.D. Mich.

 April 22, 2020) (citations omitted).




                                                 5
Case 2:04-cr-80857-SFC-DAS ECF No. 486, PageID.3194 Filed 08/25/20 Page 6 of 12




     I.       Extraordinary and Compelling Reasons/ U.S.S.G. § 1B1.13

          The First Step Act effectively transferred the power to determine whether “extraordinary

 and compelling reasons” exist from the BOP to the federal courts. See, generally, United States v.

 Young, 2020 WL 1047815 at *3-6 (M.D. Tenn. March 4, 2020) (describing changes in the statutory

 and regulatory standards that governed compassionate release motions from 1984 to the present).

 Before the First Step Act, the BOP made that call by applying a standard articulated by the United

 States Sentencing Commission in an Application Note to U.S.S.G. § 1B1.13. Id.            Today, that

 finding is not predicated on either that Application Note or the BOP’s judgment because the First

 Step Act gave the judiciary “the authority to reduce a prisoner’s sentence upon the [C]ourt’s

 independent finding of extraordinary or compelling reasons.” Id. at *6 (collecting cases). To make

 this finding, the Court may still look to § 1B1.13’s Application Note for guidance in applying this

 “vague standard.” United States v. Ebbers, -- F.Supp.3d --, 2020 WL 91399 at *2 (S.D.N.Y. Jan.

 8, 2020); see also United States v. Beck, 425 F.Supp.3d 573, 579 (M.D.N.C. 2019). 2

          To begin, § 1B1.13’s Application Note provides certain circumstances in which a

 prisoner’s medical condition constitutes an extraordinary and compelling reason for a sentence

 reduction:

          1. Extraordinary and Compelling Reasons.--Provided the defendant meets the
             requirements of subdivision (2), extraordinary and compelling reasons exist under any
             of the circumstances set forth below:




 2
   Whether the Application Note to § 1B1.13 restricts the Court’s analysis of “extraordinary and
 compelling reasons” or is merely guidance is not dispositive of this motion, or likely of any other
 similar motion. Even if § 1B1.13 it is only guidance, the defendant’s release must still be consistent
 with that section under 18 U.S.C. § 3582(c)(1)(A) (requiring a sentence reduction to be “consistent
 with applicable policy statements issued by the Sentencing Commission.”)
                                                   6
Case 2:04-cr-80857-SFC-DAS ECF No. 486, PageID.3195 Filed 08/25/20 Page 7 of 12




                (A) Medical Condition of the Defendant.

                        (i)     The defendant is suffering from a terminal illness (i.e., a serious and
                                advanced illness with an end of life trajectory). A specific prognosis
                                of life expectancy (i.e., a probability of death within a specific time
                                period) is not required. Examples include metastatic solid-tumor
                                cancer, amyotrophic lateral sclerosis (ALS), end-stage organ
                                disease, and advanced dementia.

                        (ii)    The defendant is

                                (I)     suffering from a serious physical or medical condition,

                                (II)    suffering from a serious functional or cognitive impairment,
                                        or

                                (III)   experiencing deteriorating physical or mental health because
                                        of the aging process,

                        that substantially diminishes the ability of the defendant to provide self-care
                        within the environment of a correctional facility and from which he or she
                        is not expected to recover.

 U.S.S.G. § 1B1.13, comment. (n.1) (2018).

        Smith cites three medical conditions that he believes amount to extraordinary and

 compelling reasons for release: his hypertension, obesity, and sickle cell trait. He has provided

 medical records to substantiate these conditions.

        The Centers for Disease Control and Prevention (“CDC”) has recognized that people with

 obesity “are at increased risk for severe illness from COVID-19” and that people with hypertension

 “might be at an increased risk of severe illness from COVID-19.” People with Certain Medical

 Conditions, CENTERS FOR DISEASE CONTROL, https://www.cdc.gov/coronavirus/2019-ncov/need-

 extra-precautions/people-with-medical-conditions.html (last accessed July 24, 2020).

        Smith’s third medical condition, and its vulnerability to COVID-19, requires a bit more

 explanation. To begin, sickle cell trait is not sickle cell disease. This distinction matters because,

                                                   7
Case 2:04-cr-80857-SFC-DAS ECF No. 486, PageID.3196 Filed 08/25/20 Page 8 of 12




 while the CDC recognizes that people with sickle cell disease “are at increased risk of severe

 illness from COVID-19,” it does not recognize any increased risk for people with sickle cell trait.

 Id. Sickle cell trait occurs when a person inherits one sickle cell gene and one normal gene. Sickle

 Cell Disease (SCD): What is Sickle Cell Trait?, CENTERS              FOR   DISEASE CONTROL      AND

 PREVENTION, https://www.cdc.gov/ncbddd/sicklecell/traits.html (last accessed July 22, 2020).

 “Most people with [sickle cell trait] do not have any symptoms of [sickle cell disease], although—

 in rare cases—people with [sickle cell trait] might experience complications of [sickle cell

 disease.]” Id. “Approximately 3 million people living in the United States have [sickle cell trait],”

 and it “affects 1 in 12 Blacks or African Americans in the United States.” What You Should Know

 About    Sickle   Cell    Trait,   CENTERS     FOR    DISEASE     CONTROL      AND     PREVENTION,

 https://www.cdc.gov/ncbddd/sicklecell/ documents/scd%20factsheet_sickle% 20cell%20trait.pdf

 (last accessed July 22, 2020).

         However, Smith’s sickle cell condition presents an additional twist: his medical records

 indicate that his sickle cell trait is “consistent with beta-Thalassemia minor.” (ECF No. 472-2,

 PageID 3044). According to the Mayo Clinic, thalassemia “is an inherited blood disorder that

 causes your body to have less hemoglobin than normal.” Thalassemia, MAYO CLINIC,

 https://www.mayoclinic.org/diseases-conditions/thalassemia/symptoms-causes/syc-20354995

 (last accessed July 24, 2020). A lack of hemoglobin caused by thalassemia inhibits red blood cells

 from carrying oxygen and can cause fatigue, weakness, pale or yellowish skins, facial bone

 deformities, slow growth, abdominal swelling, and dark urine. Id.

         “Hemoglobin molecules are made of chains called alpha and beta chains that can be

 affected by mutations. In thalassemia, the production of either the alpha or beta chains are reduced,


                                                  8
Case 2:04-cr-80857-SFC-DAS ECF No. 486, PageID.3197 Filed 08/25/20 Page 9 of 12




 resulting in either alpha-thalassemia or beta-thalassemia.” Id. “In beta-thalassemia, the severity of

 thalassemia…depends on which part of the hemoglobin molecule is affected.” Id. If only one gene

 involved in making up the beta-hemoglobin chain is mutated, the person has “minor or beta-

 thalassemia” and will experience “mild signs and symptoms.” Id. The CDC recognizes that people

 with thalassemia “might be at an increased risk for severe illness from COVID-19.”

 https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-

 conditions.html. (last accessed July 22, 2020) (emphasis added).

        Thus, Smith’s medical records indicate that he has one condition (obesity) that increases

 his risk of severe COVID-19 illness, one condition (hypertension) that might increase his chance

 of severe COVID-19 illness, and another condition (sickle cell trait) that is not thought to increase

 his risk but that “is consistent with” a mild form of a condition (thalassemia) that also might

 increase his chance of severe illness. Notably, the link between two of these conditions and severe

 COVID-19 symptoms is speculative. And there is no indication that any of Smith’s conditions can

 be reasonably understood to be a “serious physical or medical condition.” Smith’s Body Mass

 Index is 32, not much above the CDC’s threshold of 30, and he is being treated for his

 hypertension. Although he has had to switch medications several times in the past two years, there

 is no indication that his current treatment for hypertension is not effectively managing this

 condition. And, besides one incident of “painful passing of blood clots in his urine,” Smith does

 not allege that his sickle cell trait/thalassemia beta-minor manifests itself through any symptoms.

        Even considering these conditions together, the Court cannot conclude that they

 “substantially diminish[] the ability of [Smith] to provide self-care within the environment of a

 correctional facility,” or that they are conditions from which he “is not expected to recover.”


                                                  9
Case 2:04-cr-80857-SFC-DAS ECF No. 486, PageID.3198 Filed 08/25/20 Page 10 of 12




        Beyond the guidance provided by the Application Note, the current circumstances do not

 provide extraordinary and compelling reasons to reduce Smith’s sentence. A court in this district

 has defined “extraordinary” as “exceptional to a very marked extent,” and “compelling” as

 “tending to convince or convert by or as if by forcefulness of evidence.” Shah, 2020 WL 1934930

 at *2 (E.D. Mich. April 22, 2020) (quoting Webster’s Third International Dictionary, Unabridged

 (2020)). Another court in this district has described the requirements of “‘extraordinary’ as beyond

 what is usual, customary, regular, or common,” and “‘compelling reason’ as one so great that

 irreprovable harm or injustice would result if the relief is not granted.” United States v. Sapp, 2020

 WL 515935 at *3 (E.D. Mich. Jan. 31, 2020) (citations omitted).

        Smith’s fear of COVID-19 at FCI Elkton is understandable, but speculative. To some

 degree, Smith “has an elevated risk of developing the more severe symptoms of COVID-19, but

 that generalized risk of contracting COVID-19 and potentially developing the more severe

 symptoms is not akin to the type of ‘extraordinary and compelling reasons’ justifying

 compassionate release. . . .” United States v. Peaks, 2020 WL 2214231 at *2 (E.D. Mich. May 7,

 2020); see also Shah, 2020 WL 1934930 at *2 (“[S]peculation as to whether COVID-19 will

 spread through Defendant’s detention facility . . . whether Defendant will contract COVID-19, and

 whether he will develop serious complications does not justify the extreme remedy of

 compassionate release.”) Considering the similarly speculative nature of the effect that a COVID-

 19 infection might have on Smith given his medical conditions, the risk at this time is simply too

 unsubstantiated to be considered “extraordinary and compelling.”




                                                  10
Case 2:04-cr-80857-SFC-DAS ECF No. 486, PageID.3199 Filed 08/25/20 Page 11 of 12




          Thus, the Court concludes that Smith has not shown that there are extraordinary and

 compelling reasons to justify his release or that his release would be consistent with the applicable

 policy statements issued by the Sentencing Commission.

    II.      § 3553(a) Factors

    Moreover, the Court concludes that the § 3553(a) sentencing factors do not favor immediate

 release. At sentencing, Smith’s Guidelines Range was life imprisonment. Judge Zatkoff imposed

 a below-Guidelines sentence of 360 months. Smith is currently serving a 324-month sentence.

 According to a memo from the Probation Department, if he was sentenced today, Smith’s

 Guidelines Range would be 292 to 365 months. Smith contends that his Guidelines Range would

 really be 235 to 292 months. (ECF No. 457, PageID 2857). Moreover, Smith’s sentence on his

 continuing-criminal-enterprise conviction (which remains in effect following the Court’s decision

 on Smith’s First Step motion) carries a mandatory-minimum sentence of 240 months (20 years).

 As of now, Smith has served roughly 168 months and is expected to be released on March 13,

 2029.

          Smith’s crime was serious. He was the kingpin of a large, sophisticated drug distribution

 organization that dealt crack and powder cocaine in significant quantities. Although a portion of

 Smith’s sentence is in limbo, Congress contemplated that someone who, like Smith, engaged in a

 continuing criminal enterprise would spend—at a minimum—20 years in prison. Smith has served

 about 14 years. While this is a substantial amount of time in prison, the Court concludes that

 immediate release would not reflect the seriousness of the offense, promote respect for the law,

 provide just punishment, afford adequate deterrence, or protect the public from further crimes of

 the defendant.


                                                  11
Case 2:04-cr-80857-SFC-DAS ECF No. 486, PageID.3200 Filed 08/25/20 Page 12 of 12




                                     CONCLUSION

        For these reasons, the Court DENIES Smith’s Motion for Compassionate Release. (ECF

 No. 457).

 IT IS SO ORDERED.

                                          s/Sean F. Cox
                                          Sean F. Cox
                                          United States District Judge

 Dated: August 25, 2020




                                            12
